Citation Nr: 1805260	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  14-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected PTSD with dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.  


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD with dysthymic disorder resulted in social and occupational impairment with reduced reliability and productivity due to a myriad of symptoms, including sleep disturbance, disturbances in motivation and mood, and irritability and anger, with occasional episodes of suicidal thoughts, obsessive behavior, and limited judgement and insight, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for PTSD with dysthymic disorder have been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code (DC) 9433 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial rating higher than 30 percent for his service-connected PTSD with dysthymic disorder, which is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9433.  

After reviewing the lay and medical evidence of record, the Board finds the Veteran's PTSD with dysthymic disorder has more nearly approximated the level of disability contemplated by a 50 percent rating under General Rating Formula for Mental Disorders, as his disability has been manifested by a variety of symptoms that resulted in occupational and social impairment with reduced reliability and productivity, as detailed below.  

The evidence shows the Veteran's PTSD with dysthymic disorder has consistently been manifested by sleep disturbance with nightmares, intrusive thoughts, anxiety, depression, and irritability.  Notably, the Veteran's anxiety and depression have been characterized as circumstantial and episodic, as the evidence shows more complaints of anxiety related to work, retirement, and his relationship, while his depression has been described as mild and occurring during the winter.  See e.g., May 2011 VA examination report; VA treatment records dated May 2013, September 2014, March 2016, and March 2017.  As a result, his affect has also been variously described as blunted, euthymic and flat.  See e.g., VA treatment records dated April 2011, February and April 2014, and November 2016.  

As noted, the Veteran's mood has been repeatedly described as irritable and grumpy and, in this regard, he has been noted to anger easily and often.  See e.g., VA treatment records dated April 2011, December 2012, November 2014, and November 2015.  He has described his anger outbursts as yelling and flying off the handle if things do not go as planned and, while his impulse control has been described as fair, there is no lay or medical evidence showing that he has a history of violence.  See e.g., May 2011 VA examination report; VA treatment records dated July 2013 and March 2014; June 2017 hearing transcript.  

In this context, the evidence shows the Veteran's insight and judgement have widely varied during the appeal period, as they have been described as good, intact, and adequate on some occasions, but fair and somewhat limited on other occasions.  See e.g., VA treatment records dated April 2011, December 2012, April and August 2013, and February and September 2014.  Nevertheless, there is no evidence showing the Veteran has exhibited inappropriate behavior as a result of his symptoms or that his PTSD with dysthymic disorder is manifested by cognitive impairment.  

While the Veteran's cognitive functioning has remained intact, there is evidence of variations in his thought process and content.  The preponderance of the evidence shows the Veteran has consistently denied having suicidal or homicidal ideations, hallucinations, and delusions.  However, the Veteran has reported having suicidal thoughts on occasion in the past without any plans or gestures.  See e.g., May 2011 VA examination report; June 2017 hearing transcript.  Likewise, the evidence shows he has endorsed obsessive behavior on occasion, which also manifests as anxiety and panic if not performed.  See e.g., VA treatment records dated August and November 2014; June 2017 hearing transcript.  

Nevertheless, the Veteran's thought process is generally described as logical, coherent, and goal-directed, although his thoughts were described as tangential on two occasions.  See May 2011 VA examination report; April 2014 VA treatment record.  He has also consistently reported having difficulty concentrating, with forgetfulness and difficulty making decisions and, in this regard, clinicians have noted that he ruminates over things and is easily distracted, which results in unfinished tasks.  See e.g., May 2011 VA examination report; VA treatment records dated December 2012, April 2013, August 2014, and November 2015; June 2017 hearing transcript.   However, the objective evidence does not reflect that the Veteran's PTSD with dysthymic disorder has resulted in a severe loss of short or long-term memory.  

The evidence shows the Veteran's symptoms have resulted in impaired social functioning; however, he has demonstrated difficulty establishing and maintaining effective work and social relationships, as opposed to an inability to do so.  For example, the Veteran has consistently described himself as a loner with few friends who likes to be alone.  See e.g., VA treatment records dated April 2011 March 2014, November 2015; June 2017 hearing transcript.  However, the evidence shows that he has maintained relationships with his family members and a few friends.  As for his family relations, the Veteran has reported having good relationships with his daughters, one of his brothers, and his parents.  See VA examination reports dated May 2011 and April 2014.  He was separated from his wife of more than 20 years for the majority of the appeal period but was in a relationship with another woman during that time.  Nevertheless, the Veteran reported having difficulty showing affection, including to his daughters, and consistently stated that the relationship with his girlfriend had a lot of conflicts and caused anxiety.  See e.g., VA treatment record dated August 2013 and September 2014; VA examination reports; June 2017 hearing transcript.  

He consistently denied being involved in any clubs or organizations but was initially shown to have a peer group with whom he participated in outdoor activities; however, he later reported having decreased interest in activities.  See e.g., May 2011 VA examination report; April 2014 VA treatment record.  Notably, the Veteran expressed a desire to join veterans' organizations but he was unable to go as a result of survivors' guilt.  See May 2011 VA examination report.  Despite the foregoing, the Veteran's recent testimony shows that he talks to one neighbor and continues to socialize with him family, despite his impaired social functioning.  

As for work, the evidence shows the Veteran was employed with a railroad for more than 37 years, after which he medically retired in 2013 due to problems with his hands.  There is no evidence showing the Veteran's PTSD with dysthymic disorder significantly impaired his ability to maintain employment.  In fact, during the June 2017 hearing, he testified that he did not have to make decisions on his job and the evidence otherwise shows the Veteran continued working as a means to stay busy and in touch with reality.  See May 2011 VA examination report; June 2013 VA treatment record.  

Otherwise, the Veteran's hygiene was adequate and he remained fully oriented throughout the appeal period.  His speech was pressured and tangential on occasion but there is no evidence showing any significant difficulty in communication ability.  

As demonstrated above, the evidence shows that, throughout the appeal period, the Veteran's PTSD with dysthymic disorder was manifested by various symptoms that fluctuated in presentation and severity.  Indeed, the evidence as described above shows the Veteran demonstrated disturbances in motivation and mood, with depression, anxiety, and some panic; however, there is no indication that his symptoms affect his ability to function independently, appropriately, or effectively.  Likewise, while the Veteran has difficulty with irritability and anger, his impulse control is shown to be mild to moderately impaired without any evidence of violence toward others.  Likewise, while he has demonstrated serious symptoms, such as suicidal thoughts, obsessive behavior, and limited judgement and insight, these symptoms have not been demonstrated with the frequency, severity, or duration to interfere with his overall functioning.  

Despite those symptoms, the Veteran maintained relationships with family and a few friends and he also continued to work full-time until he retired.  The Board acknowledges that the Veteran's symptoms impacted his overall functioning but the evidence does not show any prolonged or significant impairment.  At best, any decrease in social or occupational functioning is shown as occasional, without significant deficiencies in most areas, including work, family, or thinking, or total occupational and social impairment.  

As a result of the foregoing, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's PTSD with dysthymic disorder symptoms were moderately severe, resulted in no more than an occasional decrease in functioning.  Therefore, the Board finds the preponderance of the evidence supports the award of an initial rating of 50 percent, but no higher, for service-connected PTSD with dysthymic disorder throughout the appeal period.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial 50 percent rating for PTSD with dysthymic disorder is granted.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


